DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 19 has been amended to correct a typo, changing “an” to “a” in line 3 of the claims, as follows: 
At least one non-transitory computer-readable medium (CRM) having instructions stored therein to cause an eyewear, in response to execution of the instructions by a processor of the eyewear, to operatea chewing analyzer to receive and process vibration signal data to attempt to extract from the vibration signal data a first plurality of features associated with chewing activities;
wherein the vibration signal data are provided by one or more sensors of the eyewear positioned to sense vibrations from a nasal bridge of a user wearing the eyewear, and are generated representative of the sensed vibrations, responsive to selective activities of the user; and
wherein to attempt to extract from the vibration signal data the first plurality of features associated with chewing activities, the chewing analyzer is to analyze the vibration signal data for at least one of:
an average amount of energy present between a frequency band of 0-22 kHz over a time period, or 


Allowable Subject Matter
Claim 1-3 and 6-25 are allowed.

As per claims 1 and 15, the prior art Farooq (Segmentation and Characterization of Chewing Bouts by Monitoring Temporalis Muscle Using Smart Glasses With Piezoelectric Sensor) discloses a device/method (see Title, Abstract, and Fig. 1: smart glasses and method for analyzing data) comprising:
one or more sensors positioned to sense vibrations from of a user wearing the device, and generate vibration signal data representative of the sensed vibrations, responsive to selective activities of the user (see Title, Abstract, Figs 2 and 4 and page 1496-1497 B. Sensor System and Annotation: piezoelectric strain sensor for sensing vibration due to chewing, generates signal data responsive to sensed vibration responsive to activates of the user, i.e. chewing activates); and
at least one of a chewing analyzer wherein the chewing analyzer is to receive and process the vibration signal data to attempt to extract from the vibration signal data a first plurality of features associated with chewing activities (see Abstract and Fig. 3: system includes a classification state for the identification/extraction of chewing segments within the sensor signals). 



Alshurafa (Recognition of Nutrition Intake Using Time-Frequency Decomposition in a Wearable Necklace Using a Piezoelectric Sensor) discloses analyzer, wherein upon extraction of chewing, the extracted first plurality of features are used to determine a category of food the user was chewing (see Abstract, Figs. 7 and 8, Tables 5 and 6, and pages 3914-3915 Section A. Experiment 1 and Conclusion: system is capable of eating activates associated with chewing behavior to distinguish between chips and a sandwich, i.e. category of food the user was chewing). 

However the prior art fails to disclose wherein to attempt to extract from the vibration signal data the first plurality of features associated with chewing activities, the chewing analyzer is to analyze the vibration signal data for a number of energy peaks above a frequency threshold between two time periods with energy below an energy threshold, or to analyze the vibration signal data for a weighted average frequency for a time period.



As per claim 19, prior art Farooq (Segmentation and Characterization of Chewing Bouts by Monitoring Temporalis Muscle Using Smart Glasses With Piezoelectric Sensor) discloses a chewing analyzer (see Abstract and Fig. 3: system includes a classification state for the identification/extraction of chewing segments within the sensor signals and used to classify chewing activities); 
wherein the chewing analyzer is to receive and process vibration signal data to attempt to extract from the vibration signal data a first plurality of features associated with chewing activities (see Abstract and Fig. 3: system includes a classification state for the identification/extraction of chewing segments within the sensor signals); and
wherein the vibration signal data are provided by one or more sensors of the eyewear positioned to sense vibrations from a user wearing the eyewear, and are generated representative of the sensed vibrations, responsive to selective activities of the user (see Title, Abstract, Figs 2 and 4 and page 1496-1497 B. Sensor System and Annotation: piezoelectric strain sensor for sensing vibration due to chewing, generates signal data responsive to sensed vibration responsive to activates of the user, i.e. chewing activates).

Kamano (US 2017/0086779) discloses at least one computer-readable medium (CRM) having instructions stored therein to cause the system, in response to execution of the instructions by a processor of the system, to operate at least one of a chewing analyzer or a drinking analyzer (see Title, Fig 2, and paragraph 0031-0034: devices includes a storage medium with computer programs stored in the medium to be 

Ikeda (US 4,520,238) discloses a device with a sensor that is positioned to sense vibrations from a nasal bridge of a user wearing the eyewear (see Abstract, Fig. 1, and column 1 lines 5-8, and column 4 lines 56-62, and column 10 lines 31-39: eyewear with a sensor on the nosepiece for sensing vibration of a user wearing the device). 

However the prior art fails to disclose wherein to attempt to extract from the vibration signal data the first plurality of features associated with chewing activities, the chewing analyzer is to analyze the vibration signal data for at least one of:
an average amount of energy present between a frequency band of 0-22 kHz over a time period, or a duration ratio of a first duration of a first time period with energy above an energy threshold, and a second duration of a second time period, immediately following the first time period, with energy below the energy threshold.

	Dependent claims 2-3, 6-14, 16-18, and 20-25 are allowable due to their dependency upon the previously discussed allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865